EXAMINER'S AMENDMENT
This action is a response to the AFCP filed in 4/19/2021. Examiner acknowledges the amendments made to claim 6.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alyssa Eckerley on 5/5/2021.

The application has been amended as follows: 
Claims 16 and 17 are cancelled.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record does not teach or suggest a method, as claimed by Applicant, that includes the step of positioning a cover comprising a composite 
wherein said composite material comprises at least one expanded fluoropolymer membrane and an elastomer, and said expanded fluoropolymer membrane comprises serpentine fibrils, wherein each serpentine fibril curves or turns generally one way and then generally in another way.
Claims 2-14 are dependent on allowed matter from claim 1 and are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791 

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791